TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00086-CV



                                        D. A. B., Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
           NO. 19,340, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant D.A.B. has filed a pro se notice of appeal in the above cause, which

involves a petition for expunction that he filed in the court below. However, it appears from the

record that the district court never entered a final judgment or order on the petition. Accordingly,

we notified D.A.B. that this Court’s jurisdiction is limited to the review of final judgments

and certain interlocutory orders and asked him to file a response explaining why this Court has

jurisdiction in this appeal.1 In response, D.A.B. has filed with this Court a letter that he mailed to

the district court below, inquiring as to the status of his petition. The letter contains a notation by

the district court indicating that D.A.B.’s “pleadings [are] inadequate,” without further explanation.

Such a notation is not sufficient to demonstrate that we have jurisdiction here. Accordingly, we

dismiss the appeal for want of jurisdiction.


       1
           See Tex. Civ. Prac. & Rem. Code §§ 51.012, .014.
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: August 31, 2015




                                              2